Citation Nr: 0819035	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for breathing problems, 
to include asthma.

3.  Entitlement to service connection for residuals of 
bilateral stress fractures of the heels.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  

In March 2004, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.

It is noted that the veteran requested and was scheduled for 
a personal hearing before a Veterans Law Judge (VLJ) at the 
RO in April 2008.  Although he was notified of the time and 
date of the hearing by mail sent to his last known address, 
he failed to appear for that hearing and neither furnished an 
explanation for his failure to report nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.704(d) (2007), when an appellant fails to report for a 
scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing 
was withdrawn.  


FINDINGS OF FACT

1.  Allergies are not shown to be related to the veteran's 
active duty service.

2.  Breathing problems, to include asthma, are not shown to 
be related to active duty service.

3.  Residuals of stress fractures of the heels are not 
currently shown.


CONCLUSIONS OF LAW

1.  Allergies were not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Breathing problems, to include asthma, were not incurred 
in or as a result of active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Residuals of stress fractures of the heels were not 
incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
Dingess was provided in March 2006.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, relevant 
medical examinations were conducted.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA medical records, and specified private medical 
records.  The veteran has referred to additional relevant 
private medical treatment, but in a letter received in August 
2005, he indicated that records from these sources were no 
longer available for various reasons.  The veteran testified 
at a hearing before a DRO at the RO and was afforded the 
opportunity to testify at a hearing before a VLJ.  He failed 
to report for that hearing.  The veteran was afforded VA 
medical examinations in connection with all of the issues on 
appeal.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Analysis

Allergies

The service treatment records make no reference to allergies.  

In a November 1984 report, T.E. Rojewski, M.D. stated that 
over the past few years, the veteran developed intermittent 
nasal obstruction, sneezing, mucoid drainage, and watery, 
itchy eyes.  Dr. Rojewski suspected allergic rhinitis 
although allergy testing indicated only a moderate 
sensitivity to oranges.  

In September 1989, when enlisting in the Army Reserve, the 
veteran explicitly denied allergies.

In May 1992, Dr. Rojewski opined that the veteran's major 
problem was allergic rhinitis 

A diagnosis of acute sinusitis was rendered in May 1997.  
March 2000 VA progress notes indicate a diagnosis of allergic 
rhinitis and possible pansinusitis.

In a September 2002 written statement, a service friend of 
the veteran, now an accountant, indicated that he and the 
veteran were responsible for emergency room operations and 
that the veteran would receive allergy medication 
prescriptions from the emergency room doctors.

On fee basis examination of the nose, sinuses, larynx, and 
pharynx conducted in August 2003, the examiner diagnosed 
vasomotor rhinitis without evidence of sinusitis.  

Acute maxillary sinusitis was diagnosed in October 2002, and 
medication were prescribed.

Whether the veteran suffers from allergies is in question.  
Apparently, he has a moderate sensitivity to oranges and may 
suffer from allergic rhinitis, although the evidence suggests 
nonallergic rhinitis.  To the extent that the veteran does 
suffer from allergic rhinitis, however, there is no competent 
evidence of its relationship with service.  First, the Board 
emphasizes that there is no medical opinion of record 
reflecting a nexus between any allergy and service, without 
which service connection cannot be granted.  38 C.F.R. 
§ 3.303.  Second, aside from the November 2002 lay statement, 
there is absolutely no evidence of allergies or treatment 
thereof in service.  The Board cannot credit the November 
2002 lay statement because as an accountant who presumably 
does not possess any medical expertise, the veteran's service 
friend is not shown to be competent to provide evidence 
regarding the nature of the veteran's in-service medical 
treatment.  Espiritu, supra.

In sum, because the competent evidence does not reflect a 
nexus between any current allergy and service, service 
connection for allergies must be denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Breathing problems to include asthma

On entry into service, the medical examination report 
reflected that the veteran had a pre-service history of a 
spontaneous pneumothorax in January 1969.  An X-ray study of 
the chest was negative, and the veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system.  The 
veteran submitted an August 1969 letter from his civilian 
physician indicating that he had a spontaneous pneumothorax 
in January 1969 and that an X-ray study of the chest taken in 
August 1969 revealed fully inflated.

In September 1969, the veteran complained of pain in the left 
chest going into the back.  A bony deformity of the chest 
left of the sternum was noted.  Breathing sounds were normal 
bilaterally, and the veteran was found to be fit for duty.  

An April 1971 X-ray study of the chest revealed normal lungs.  
There was blunting of the left costophrenic angle with 
pleural thickening and adhesions.

On separation in July 1971, the veteran reported pain or 
pressure in the chest.  The examiner indicated the history of 
a left pneumothorax before service that resolved without 
sequelae.  

On report of medical history completed in September 1989 when 
enlisting in the Army Reserve, the veteran denied asthma, 
shortness of breath, and pain or pressure in the chest.  No 
asthma or breathing problems were found on the corresponding 
enlistment examination.

A July 1997 stress test report indicated a history of 
bronchospastic lung disease.

In April 1998, the veteran underwent a medical physical.  He 
reported a history of asthma for which he used an inhaler.  
He denied present breathing problems.  

A March 2000 VA progress note reflected a diagnosis of 
asthma.  

On August 2003 fee-basis respiratory examination, the veteran 
reported a history of asthma and shortness of breath on 
exertion.  A chest radiograph revealed minimal scarring of 
the left costophrenic angle.  Pulmonary function tests showed 
a combined restrictive and lung defect with a diminished 
diffusion capacity and an apparent one-time response to 
bronchodilators that was significant.  The examiner diagnosed 
chronic obstructive pulmonary disease (COPD) with a reactive 
component suggesting bronchospasm and restrictive lung 
disease secondary to spontaneous right pneumothorax with 
radiographic evidence of scarring of the left costophrenic 
angle.

At the outset, the Board observes that the August 2003 
examiner likely intended to diagnose restrictive lung disease 
secondary to spontaneous left pneumothorax with radiographic 
evidence of scarring of the left costophrenic angle, as there 
is no reference in the record to a right spontaneous 
pneumothorax.  

Also, the Board emphasizes that the presumption of soundness 
does not attach regarding the history of a left pneumothorax 
because it was noted explicitly on entry to service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007) (a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto) and was not aggravated by service.

In any event, although the August 2003 examiner did not opine 
regarding the etiology of the veteran's current respiratory 
disorders, there is no indication that the currently 
diagnosed COPD is related to service, and to the extent that 
restrictive lung disease is due to the spontaneous left 
pneumothorax, it occurred prior to service and cannot be the 
basis of service connection.  Finally the Board notes that 
asthma was not found during the August 2003 examination.  
Regardless, there is no competent medical opinion of record 
indicating a nexus between it and service.  There being no 
indicated link between any of the veteran's current 
respiratory disabilities and service, service connection for 
breathing problems, to include asthma, is denied.  38 C.F.R. 
§ 3.303.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Stress fracture residuals of the heels

On enlistment in July 1969, the veteran reported no problems 
associated with the heels.  Similarly, on induction medical 
examination, no diagnoses pertinent to the heels were 
rendered.

An October 1969 X-ray study revealed a sclerotic stress 
fracture of the left heel.  

In March 1970, the veteran complained of bilateral foot pain, 
and bilateral stress fractures were suspected.  An X-ray 
study of the heels conducted that month, however, revealed 
negative results regarding both heels.

In May 1971, the veteran complained of bilateral heel pain.  
Degeneration of the bilateral heel fat pads was assessed, and 
heel pads were issued.

On separation in July 1971, the veteran complained of foot 
trouble.  The examiner noted "[fracture] os calcis in basic; 
pain [with] standing for long period.  Stress [fracture]."  

In September 1989, when enlisting in the Army Reserve, the 
veteran denied foot trouble.  The accompanying report of 
medical examination revealed a finding of normal feet.

In August 2003, the veteran underwent a fee-basis orthopedic 
examination.  He reported bilateral foot pain when standing 
even for a few minutes.  There was pain and tingling of the 
feet at night.  X-ray studies of the feet revealed 
unremarkable os calci bilaterally.  Electromyography of the 
feet was entirely normal.  The examiner diagnosed bilateral 
foot pain secondary to chronic plantar fasciitis.

The veteran submitted multiple lay statements from family 
members, former colleagues, and others attesting to the fact 
that the veteran experienced foot pain after service.  With 
respect to the foregoing, the Board observes that service 
connection cannot be granted based on pain alone.  See 
Sanchez-Benitez, supra.  

Based on the contemporaneous evidence, and indeed all of the 
post-service medical evidence, the veteran does not appear to 
suffer from residuals of stress fractures in service.  
Initially, the Board observes that he sustained a left heel 
stress fracture in service, but he does not have a history of 
a right heel stress fracture.  The currently diagnosed 
disability, bilateral chronic plantar fasciitis, was not said 
to be a residual of a previous stress fracture, and 
radiologic evidence indicates no abnormalities to include, 
presumably, residuals of stress fractures.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Brammer, supra.  Thus, 
service connection for the claimed bilateral heel stress 
fracture residuals is denied.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


